MEMORANDUM **
Roberto Hernandez Rodriguez appeals from his sentence imposed following his conviction for re-entry after deportation in violation of 8 U.S.C. § 1326(a) and (b)(2).
Rodriguez contends that, in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), his sentence should not have exceeded the maximum two-year sentence pursuant to 8 U.S.C. § 1326(a). Rodriguez acknowledges that this argument is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied, 532 U.S. 966, 121 S.Ct. 1503, 149 L.Ed.2d 388 (2001), and states that he raises the contention merely to preserve it in the event of ensuing favorable Supreme Court precedent. Thus, we do not consider it further.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.